DETAILED ACTION
DETAILED ACTION
Response to Amendment
Applicant's amendments filed May 20th & 21st, 2021 have been entered. Claims 1-2, 5-17, 19-24, 28-29, 31-33, 44-46, and 48-50 have been amended.

Election/Restrictions
Applicant’s election of Group I in the reply filed on May 20th, 2021 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant correctly noted that Examiner mistakenly misidentified clams 44-51 as not being related to claim 1. While a majority of those claims will be examined with the currently elected group, claim 47 is directed to a non-elected species (solid board) and therefore, will be grouped with non-elected claims. This is also true for claims 7-9, which are directly related to solid members and not at all related to the hollow tube/passageway embodiments currently elected.
Claims 5-9, 35-43, 47, 52, 54, 64, 68, 72, 78, 81, & 83, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions/groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20th, 2021.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10-18, 27-34, & 44-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merl et al. (EP 2390433 A1) (hereinafter “Merl”).
Regarding claims 1-2, 10-11, 13-18, 27-34, and 44-46, Merl teaches a prefabricated building elements comprising a plurality of solid wood board layers, each layer comprise a plurality of parallel adjacent boards formed at an angle (depicted as perpendicular) [0042, 0044, 0067], wherein one or more boards in an inner layer is formed of at least one member having a different configuration/cross-section than at least one of the other boards as the at least one member comprises a functional recess formed as a channel (depicted as a rectangular/oblong trough/passageway), a passageway (hollow tube), or container (internal compartment/hollow tube) [0103], wherein the channels may form a passageway along a (longitudinal) surface alone or in combination with a second channel on a facing board surface (first and/or second outer layer) [103], wherein boards may comprise a first (longitudinal) passage (Fig. 1 [16]) and a perpendicular second passage formed on a plurality of differently configured adjacent boards (Fig. 1 [15]) and/or the first and second passages are in communication but disposed in different adjacent perpendicular layers (outer layers) [0010, 0070-0077, 0103, Figs. 1 & 3], wherein the functional recesses provide conduits for cabling/wiring [0018, 0036, 0094-0096] and/or fluid conveyance and/or piping [0022, 0037, 0080]. 
Regarding claim 12, the boards may be attached together via any means such as dowels, nails, or screws [0068], and while glue is an option depending on the desires of the user it is preferably attached glue-free [0002, 0007, 0012, 0042, 0051, 0068].

Claims 2 & 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Merl, as applied to claim 13 above, optionally in view of Ohara et al. (JP 2004-276296 A) (hereinafter “Ohara”) and/or Ehara (JP 61-175412 U) (hereinafter “Ehara”) OR Ishak et al. (WO 2011/051794 A2) (hereinafter “Ishak”), Dammers (DE 202010005900 U1) (hereinafter “Dammers”) OR Düsner (EP 2806078 A1) (hereinafter “Düsner”) and/or Reis et al. (EP 1881124 A2) (hereinafter “Reis”).
While Merl does not explicitly teach any other cross-section than a rectangular passageway (formed as a hollow or by one or two grooves), wherein other cross-sectional shaped passageways, alone or built-up, is an obvious change in shape wherein it has been held “that the configuration of the claimed [invention] is a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed [invention is] significant”. See MPEP 2144.04 IV. B.
In the event that Merl alone does not provide sufficient prima facie obviousness of the change in shape, does not teach a hollow tube, or does not teach recess formed in a longitudinal edge(s) as recited above:
Ohara teaches a laminated wood product comprising a functional conduit therethrough which can be formed as a notch groove (similar to Merl) (Fig. 5) or as a hollow rectangular member (Figs. 3-4).
	AND/OR
Ehara teaches hollow rectangular wooden members usable for pipes and/or wiring, wherein the hollow member is formed such that the passageway comprises a circular cross-section.
	OR
Ishak teaches a plurality of beveled wooden members, wherein at least two adjacent ones form a triangular or diamond cross-section elongated cavity [0029-0030], which may contain pipes, lines, and/or insulation [0035-0036].
	OR
Dammers teaches a wood-based panel comprising cavities formed via the combination of two layers comprising shaped grooves, wherein a rectangular-/square-shaped cross-section formed from two troughs (Fig. 12c), a diamond-shaped cross-section formed from two V-shapes (Fig. 12a), and a circular-shaped cross-section formed from two semi-circles (Fig. 12b) are all obvious variants.
	OR
Düsner teaches a wood panel comprising a plurality of adjacent wood slats hollow cavity formed by combining two troughs on adjacent longitudinal short sides.
	AND/OR
Reis teaches a wood panel comprising a plurality of adjacent wood slats forming rectangular cavities from adjacent troughs (like Düsner) (Figs. 5-9), but that other cross-sectional shapes including circular (Fig. 13) and diamond-shaped (Fig. 12) are obvious variants thereof.
It would have been obvious and well-within the skill of one of ordinary skill in the art at the time of invention to provide the functional recess/passageway of Merl using specifically shaped co-acting grooves/bevels on any adjacent surfaces (interlayer/intralayer) as claimed, the hollow tube as claimed, the circular passageway as claimed.

Claims 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Merl, as applied to claim 1 above, in view of Hundegger (EP 1321598 A2) (hereinafter “Hundegger”) and, further regarding claim 51, in view of Brandt et al. (U.S. Pub. No. 2011/0132237 A1) (hereinafter “Brandt”).
Regarding claims 48-51, Merl teaches that nails can be used as attachment elements instead of dowels [0068], but a nail plate and any specifics thereof are not explicitly taught.
Hundegger teaches that dowels in a cross-laminated timber panel can sometimes perform poorly [0005-0006], wherein nails can be a time effective alternative [0015-0018, 0044-0045], wherein the plate is provided between layers and is size-optimized to produce a bond over the largest possible area [0018].
Brandt teaches wood boards being nailed to each other via nail plates, wherein nail plates are single-sided (in either direction) or double-sided, wherein single-sided plates allow placement prior to assembly and helps distribute loads evenly without splitting [0035, 0039, 0049].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a nail plate to attach any of the members, wherein the width of the plate would have been obviously greater than a width dimension of an adjacent insert member to preferably bond to more than one regular member, wherein a single-sided nail plate is chosen from a limited number of options (2). One of ordinary skill in the art would have been motivated to provide an optimized bond using a more time/cost effective attachment device [Hundegger; 0015 & 0018], wherein a single-sided nail plate would have allowed insert placement/positioning during build-up and lowered probability of splitting [Brandt; 0035, 0039].

Claims 1-2, 10-11, 13, 27, 29-34, & 44-46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuhn et al. (U.S. Pub. No. 2020/0215784 A1) (hereinafter “Kuhn”).
Regarding claims 1-2, 10-11, 13, 27, and 29-34, and 44-46, Kuhn teaches a cross-laminated timber comprising a plurality of layers of parallel boards, wherein the boards of a first (outer) layer are provided in a first direction and the boards of a second (outer) layer are provided in a second direction, which may be perpendicular, wherein the boards of each additional layer alternates direction from the boards of the layer adjacent thereto [0012], wherein at least one of the boards in any of the layers comprises/is replaced by one or more hollow members, depicted as a hollow rectangular tube/passageway, which provides a conduit for cabling, air, plumbing, or other construction needs [0010, 0013], wherein one or more side-by-side layers of boards may be entirely replaced by hollow members wherein any hollow member may communicate with an adjacent hollow member (first and second perpendicular passageways within a single layer) [0013, 0020] and any hollow member may communicated with an adjacent (perpendicularly) intersecting/overlapping hollow member (first and second passageways in adjacent layers) [0026]. The hollow members are formed of any material including plastic, metal, or carbon fiber or any hybrid thereof [0019], which is also true of the boards [0015, claim 20].

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn, as applied to claims 1-2 above, further in view of Trautz (DE 3923471 A1) (hereinafter “Trautz”).
Kuhn teaches the hollow member can be formed from a metal material, such as for an air duct [0019, 0034], wherein the rectangular tube contacts wood boards on at least first and second wide faces but also on narrow faces [0012], but does not teach it is covered on any exterior sides/surfaces with a wood veneer.
Trautz teaches wooden laminated construction element comprising metal, particularly steel inserts [0005-0006], wherein the wood beams/boards should be thermally decoupled by an insulating 
It would have been obvious to one of ordinary skill in the art at the time of invention to cover a metal rectangular tube with wood veneers on at least its wide faces and also its narrow faces. One of ordinary skill in the art would have been motivated to thermally decouple the metal tube and the solid wooden board avoiding differential expansions from different thermal conductivities and improving fire protection properties [0010].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn, as applied to claim 1 above, in view of Merl et al. (EP 2390433 A1) (hereinafter “Merl”).
Regarding claim 12, while Kuhn emphasizes gluing, it does not seem to be required [0012-0013].
Merl teaches a prefabricated building elements comprising a plurality of solid wood board layers, each layer comprise a plurality of parallel adjacent boards formed at an angle (depicted as perpendicular) [0042, 0044, 0067], the boards may be attached together via any means such as dowels, nails, or screws [0068], and while glue is an option depending on the desires of the user it is preferably attached glue-free [0002, 0007, 0012, 0042, 0051, 0068].
It would have been obvious to one of ordinary skill in the art at the time of invention to use an alternative to glue/adhesive bonding for attachment of members/inserts, specifically using dowels. One of ordinary skill in the art would have been motivated to avoid outgassing and odors [0002].

Claims 29-33 rejected under 35 U.S.C. 103 as being unpatentable over Kuhn, as applied to claim 1 above, in view of Merl et al. (EP 2390433 A1) (hereinafter “Merl”) OR Canella (WO 2013/0190498 A1) (hereinafter “Canella”).
Regarding claims 29-33, in the event that a second passageway through a number of adjacent/side-by-side hollow members perpendicular to a first passageway in at least one of them in the same layer or an adjacent layer is not taught:
Merl teaches a prefabricated building elements comprising a plurality of solid wood board layers, each layer comprise a plurality of parallel adjacent boards formed at an angle (depicted as perpendicular) [0042, 0044, 0067], wherein at least one of the boards contains a functional recess therein, an example of which comprising a layer formed from a plurality of boards having at least one recess forming a transverse passageway (Fig. [15]) in a direction perpendicular to the direction of the boards to a lengthwise passageway (Fig. [16]) formed in the same and/or adjacent layers (using grooves formed from adjacent boards to form the functional recess [0010]) for a fire extinguishing fluid system or heating/cooling fluid system [0010, 0070-0072, 0075-0077, 0103].
	OR
Canella teaches a reinforced cross-laminated timber panel, wherein using at least one layer of boards having a plurality of recesses therein forming a grid (same layer or adjacent layers as depicted), wherein at least one passageway is orthogonal to a second passageway, the passageways optimized to receive reinforcing rods.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide functional purpose to a layer substantially entirely formed of functional hollow members providing a perpendicular first passageway and second passageway communicating within the same layer or adjacent layers. One of ordinary skill in the art would have looked to the prior art for exemplary fluid-type systems that would have required a perpendicular planning [Merl] or to provide a reinforced cross-laminated panel having enhanced rigidity and resistance than standard CLT panels formed of equal specifications [Canella].

Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn, as applied to claim 13 above, further in view of as applied to claim 13 above, optionally in view of Ehara (JP 61-175412 U) (hereinafter “Ehara”) OR Ohara et al. (JP 2004-276296 A) (hereinafter “Ohara”) AND Ishak et al. (WO 2011/051794 A2) (hereinafter “Ishak”), Dammers (DE 202010005900 U1) (hereinafter “Dammers”) OR Düsner (EP 2806078 A1) (hereinafter “Düsner”) and/or Reis et al. (EP 1881124 A2) (hereinafter “Reis”).
Regarding claims 16-28, Kuhn teaches that the shapes depicted are not limiting [0002] and that a layer may be formed of more than one sublayers/plies [0012, 0016, 0026], wherein the particular cross-section of the passageway or the number of adjacent open-/partial-cross-sectional pieces needed to form a hollow member are seen as an obvious change in shape and/or duplication of parts, wherein it has been held “that the configuration of the claimed [invention] is a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed [invention is] significant” and/or “that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced” See MPEP 2144.04 IV. B. & VI. B.
In the event that Kuhn alone does not provide sufficient prima facie obviousness of the change in shape and/or does not teach a (co-acting) recess comprising a bottom face and side faces formed in any longitudinal surface of a hollow member as recited above:
Ehara teaches hollow rectangular wooden members usable for pipes and/or wiring, wherein the hollow member is formed such that the passageway comprises a circular cross-section.
	OR
Ohara teaches a laminated wood product comprising a functional conduit therethrough which can be formed as a notch groove (similar to Merl) (Fig. 5) or as a hollow rectangular member (Figs. 3-4).
	AND
Ishak teaches a plurality of beveled wooden members, wherein at least two adjacent ones form a triangular or diamond cross-section elongated cavity [0029-0030], which may contain pipes, lines, and/or insulation [0035-0036].
	OR
Dammers teaches a wood-based panel comprising cavities formed via the combination of two layers comprising shaped grooves, wherein a rectangular-/square-shaped cross-section formed from two troughs (Fig. 12c), a diamond-shaped cross-section formed from two V-shapes (Fig. 12a), and a circular-shaped cross-section formed from two semi-circles (Fig. 12b) are all obvious variants.
	OR
Düsner teaches a wood panel comprising a plurality of adjacent wood slats hollow cavity formed by combining two troughs on adjacent longitudinal short sides.
	AND/OR
Reis teaches a wood panel comprising a plurality of adjacent wood slats forming rectangular cavities from adjacent troughs (like Düsner) (Figs. 5-9), but that other cross-sectional shapes including circular (Fig. 13) and diamond-shaped (Fig. 12) are obvious variants thereof.
It would have been obvious and well-within the skill of one of ordinary skill in the art at the time of invention to provide the rectangular passageway of a hollow member of Kuhn as a circular passageway or by using two-halves comprising specifically shaped co-acting grooves/bevels on any adjacent surfaces (interlayer/intralayer) as claimed.

Claims 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn, as applied to claim 1 above, in view of Hundegger (EP 1321598 A2) (hereinafter “Hundegger”) and, further regarding claim 51, in view of Brandt et al. (U.S. Pub. No. 2011/0132237 A1) (hereinafter “Brandt”).
Regarding claims 48-51, while Kuhn emphasizes gluing, it does not seem to be required [0012-0013], wherein a nail plate and any specifics thereof are not taught.
Hundegger teaches that gluing/adhesives in a cross-laminated timber panel can sometimes be difficult and release harmful substances into the environment [0003-0004], wherein nails can be a time effective alternative [0015-0018, 0044-0045], wherein the plate is provided between layers and is size-optimized to produce a bond over the largest possible area [0018].
Brandt teaches wood boards being nailed to each other via nail plates, wherein nail plates are single-sided (in either direction) or double-sided, wherein single-sided plates allow placement prior to assembly and helps distribute loads evenly without splitting [0035, 0039, 0049].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a nail plate to attach any of the members, wherein the width of the plate would have been obviously greater than a width dimension of an adjacent insert member to preferably bond to more than one regular member, wherein a single-sided nail plate is chosen from a limited number of options (2). One of ordinary skill in the art would have been motivated to provide an optimized bond using a more time/cost effective attachment device [Hundegger; 0015 & 0018], wherein a single-sided nail plate would have allowed insert placement/positioning during build-up and lowered probability of splitting [Brandt; 0035, 0039].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Ivanov (RU 2587215 C1) teaches cross-laminated timber construction element, wherein one or more slats/boards in either or both of the horizontal and vertical directions is replaced by a board 
Sella (EP 2684658 A2) teaches a wall formed via cross-laminated timber [0003-0005], wherein cut-outs are formed for windows and/or doors and and machined to form blind compartments/tracks are formed for laying of electrical or plumbing systems, such as ducts or pipes [0014, 0025-0026, 0029].
Intech (DE 202013001756 U1) teaches a slightly modified invention to that of Merl, which is directly cited therein [0003], wherein a pre-fabricated construction element comprising a cross-laminated timber, wherein at least some of the boards are formed with a recess therein, which may be formed by a single layer (Fig. 1) or adjacent co-acting layers/side-by-side boards (Figs. 2-3).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 12th, 2021